Citation Nr: 1618637	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  07-12 417	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back condition, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for psychiatric disability, to include depression, panic disorder, agoraphobia.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

5.  Entitlement to service connection for bilateral lower extremity radiculopathy (claimed as foot, leg, and knee pain), as secondary to a low back condition.

6.  Entitlement to an increased rating for right shoulder disability (multidirectional instability with superior labral injury, internal impingement, and subacromial bursitis), currently rated as 20 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2004.  She had additional service, to include active duty for training (ACDUTRA) from January 1998 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the January 2007 rating decision, the RO reduced the Veteran's disability rating for the service-connected right shoulder disability from 20 percent to 10 percent and denied entitlement to a TDIU.  In an August 2007 rating decision, the RO effectively restored the 20 percent rating but denied entitlement to an evaluation in excess of 20 percent for the right shoulder disability.

In April 2010, the Board remanded the right shoulder and TDIU issues for further development.

In the August 2009 rating decision, the RO reopened and denied the issue of entitlement to service connection for a low back condition, denied service connection for bilateral lower extremity radiculopathy (claimed as foot, leg, and knee pain), and denied reopening the issue of service connection for depression.  Regarding the low back and depression issues, the Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Furthermore, regarding the depression issue, the Board notes that in a June 2015 rating decision, the RO in Des Moines, Iowa, denied service connection for a mental health condition, claimed as depression, diagnosed as panic disorder and agoraphobia, and PTSD.  Given the evidence of record, the Board has recharacterized the acquired psychiatric disability claim more broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Regarding the bilateral lower extremity issue, the Board notes that the RO certified such issue to the Board in July 2015 as two separate issues, one for the right lower extremity and the other for the left lower extremity.  However, as further discussed below, the Veteran claimed lower extremity disability as secondary to the back condition currently on appeal, and thus, the Board has recharacterized the issue as one issue, as is reflected on the title page.  Moreover, the RO similarly characterized the bilateral lower extremity issue as one issue in the August 2009 decision and subsequent February 2010 statement of the case (SOC).

On a March 2010 substantive appeal form, the Veteran requested a Board hearing.  However, the Veteran withdrew her request for such hearing in a written statement received in February 2016.  See 38 C.F.R. § 20.704(e) (2015).

The reopened issue of entitlement to service connection for a low back condition, service connection for bilateral lower extremity radiculopathy, service connection for an acquired psychiatric disorder other than PTSD, an increased rating for the service-connected right shoulder disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An April 2006 rating decision denied service connection for low back pain and an August 2006 rating decision confirmed and continued the prior denial.  The Veteran did not appeal and no new and material evidence was received within one year of the August 2006 decision.

2.  The evidence submitted since the August 2006 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

3.  The December 2007 rating decision denied service connection for depression.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

4.  The evidence submitted since the December 2007 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for psychiatric disability.

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran has PTSD related to her service.



CONCLUSIONS OF LAW

1.  The April 2006 and August 2006 decisions that denied service connection for low back pain are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The December 2007 decision that denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Service connection for low back pain and depression was initially denied by rating decisions in April 2006 (low back pain), August 2006 (low back pain) and December 2007 (depression).  New and material evidence pertaining to those issues was not received within one year of notification of the respective decisions.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not appeal the decisions, and thus, the decisions became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In the April 2006 decision, the RO indicated that the Veteran's claim of service connection for low back pain was denied because evidence did not show that it was secondary to the Veteran's service-connected right shoulder disability or that there was any evidence of a low back disability during her military service.  The Veteran was informed of the decision and of her appellate rights but did not file a notice of disagreement or new and material evidence within one year.  In July 2006, the Veteran submitted a statement seeking an increased rating for her right shoulder disability and referenced back pain.  However, she did not express disagreement with the RO's decision or a desire to contest the result.  See 38 C.F.R. § 3.201(b) (2015).  Instead, the statement was properly construed as a claim to reopen, which was addressed in an August 2006 rating decision.  Therein, the RO confirmed and continued the prior denial.  The RO noted that pain alone is not a disability and that the appellant's statements were not sufficient to diagnose a back disability. The Veteran was informed of the decision and of her appellate rights but did not file a notice of disagreement or new and material evidence within one year.  In a March 2007 statement, the Veteran again referenced back pain in connection with her claim for an increased rating for the right shoulder disability but did not express disagreement with the RO's decision or a desire to contest the result.  See 38 C.F.R. § 3.201(b) (2015).       

In a December 2007 rating decision, the RO reopened the claim but found that the Veteran's condition was not incurred in or caused by service and was a separate entity from the service-connected shoulder condition.  

In the December 2007 decision, the RO indicated that the Veteran's claim of service connection for depression was denied because evidence did not show that it was related to the Veteran's service-connected right shoulder disability or that there was any evidence of depression during her military service.  The Veteran was informed of the decision and of her appellate rights but did not file a notice of disagreement or new and material evidence within one year.

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

It is noted that the RO reopened service connection for the back disability and again denied the claim by way of a December 2007 decision, however, that decision is not final.  Within one year, the Veteran submitted a statement which is new and material and thereby vitiates the finality of that determination.  In that statement she essentially contends that her low back pain is related to back pain for which she sought treatment during her active duty service.  She indicated that her back problem was never fixed in the military and she was in worse shape currently.  This new evidence, which is presumed credible solely for purposes of reopening the claim, indicates continuing problems since service and thus relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a low back condition.  Thus, new and material evidence has been received since the August 2006 denial, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This reopened claim is further addressed in the remand section.

It is noted that the Veteran submitted copies of service treatment records in October 2008.  However, as these copies are duplicative of service treatment records that were already of record, 38 C.F.R. § 3.156(c) is inapplicable.
 
Regarding the psychiatric disorders, evidence received since the December 2007 rating decision includes a February 2009 statement from the Veteran in which she asserts that she has been suffering with severe depression since January 2004, that she seeks treatment for depression from a therapist, and that her depression is directly related to her military service.  In addition, a VA mental health examination indicated that the Veteran currently has PTSD that is related to service.  As discussed above, given the evidence of record, the Board has recharacterized the psychiatric disability claim more broadly.  See Clemons.  During the examination, the Veteran also provided detailed information concerning events in service.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for psychiatric disability.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This reopened claim is further addressed below.

II. Service Connection Claim-PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran has contended, in an April 2007 statement, that she feels depressed because her service-connected right shoulder disability limits the use of her right arm.  Additionally, in her February 2009 statement, the Veteran contended that she has severe depression that is directly related to her military service, to include harassment experienced therein.

Post-service VA treatment records from July 2009 show that the Veteran had diagnoses of adjustment disorder with depressed mood, major depressive disorder and anxiety disorder.  See VA treatment records dated in April 2009, May 2009 and July 2009.  The Veteran was also afforded a VA psychiatric examination in April 2015.  The VA examiner diagnosed the Veteran with PTSD and panic disorder with agoraphobia.  The Board notes that the evidence includes a June 2015 formal finding of a lack of information required to corroborate stressors associated with the Veteran's PTSD claim.  Nevertheless, after resolving doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted based on the VA examiner's positive opinion and rationale.  

The April 2015 VA examiner opined that the Veteran has PTSD that is at least as likely as not related to her service.  The examiner stated that the stressors the Veteran experienced during service are directly related to the significant emotional abuse by her superiors, to include not being allowed to shower, having to take a very short lunch or not eat at all, and not being allowed to use the restroom while in parade dress for two to two and a half hours.  The examiner found that the stressors support the diagnosis of PTSD.  The examiner noted that the Veteran had significant social impairment and few friends which contrasted significantly with her pre-active duty and pre-military persona and activities.  The examiner reported that the Veteran has the following symptoms that apply to the Veteran's diagnosis: depressed mood, suspiciousness, panic attacks, near-continuous panic or depression affecting the ability to function, chronic sleep impairment, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting and inability to establish and maintain effective relationships.

Given the VA examiner's positive opinion regarding the Veteran's PTSD being related to her service, the Board finds that the evidence is at least in relative equipoise regarding whether or not the Veteran's PTSD is related to service.  In this regard, the Board finds credible the Veteran's reports of harassment in service and the examiner noted behavioral changes which support her reports.  The Veteran stated in June 2015 that she did not report the harassment because she feared for her safety and being reprimanded.  Accordingly, after resolving reasonable doubt in the Veteran's favor, the Board finds that she has PTSD that is related to service and service connection for such disability is therefore warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  


ORDER

New and material evidence having been presented, the claim of service connection for a low back condition is reopened, and to this extent only, the appeal is granted.

New and material evidence having been presented, the claim of service connection for psychiatric disability is reopened.

Service connection for PTSD is granted.


REMAND

Regarding the low back issue, the Veteran has contended, in an October 2005 statement, that she has back pain related to her service-connected right shoulder disability.  More recently, in her November 2008 statement, the Veteran contends that she has a current back condition that is related to back pain for which she sought treatment during her active duty service.  The Board notes that the Veteran's service treatment records (STRs) dated April 1, 2001, shows such treatment.  Additionally, the Veteran completed an authorization and consent to release information to VA, in November 2008 for a back MRI that was to be scheduled, at King's Daughters Clinic in Temple, Texas.  Furthermore, the Board, in the April 2010 remand, requested that the Veteran's private chiropractor records be obtained as part of the development for her right shoulder disability claim.  While the evidence includes a February 2013 letter to the Veteran requesting more information concerning her chiropractor treatment, neither those records nor the December MRI results appear to be currently associated with the claims file, and thus, they should be obtained on remand, pursuant to VA's duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998); see 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Furthermore, while the Veteran was afforded a December 2005 VA spine examination and July 2007 VA joints examination, which both revealed no spine diagnosis, the Veteran's private treatment records, dated September 3, 2008, show an assessment of acute lower back pain with intermittent bilateral radicular symptoms.  Therefore, the Veteran should be afforded a new VA examination and opinion on remand, addressing the theory of secondary service connection involving the Veteran's service-connected right shoulder disability, as well as addressing the theory that the Veteran has a current back condition that is related to the back treatment noted in her STRs.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding the service-connected right shoulder disability, the April 2010 Board remand instructions included a request for the Veteran's chiropractor records, as discussed above.  While the evidence includes a February 2013 letter to the Veteran requesting more information concerning her chiropractor treatment, those records do not appear to be currently associated with the claims file, and thus, additional efforts should be made on remand to obtain such records, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Furthermore, the evidence includes a January 2005 application for vocational rehabilitation and a November 2010 report of general information indicating that the Veteran receives vocational rehabilitation, apparently for her right shoulder.  Because such records could be relevant to her increased rating claim, they should also be obtained on remand.  Additionally, the Veteran was last afforded a VA right shoulder examination in February 2015.  However, the VA examiner did not provide range of motion measurements as requested in the April 2010 Board remand instructions.  Therefore, the Veteran should be afforded a new VA examination on remand, addressing the current severity of the Veteran's right shoulder disability.  See Barr.

Regarding the bilateral lower extremity issue, in a February 2009 statement, the Veteran related such issue to her back problems.  Because the Board is remanding the back issue for further development, as discussed above, the issue of entitlement to service connection for a bilateral lower extremity radiculopathy is inextricably intertwined with the issue of service connection for the back condition and cannot be decided until a decision is made with regard to the back issue.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the acquired psychiatric disorder issue, other than PTSD, it is noted that the Veteran has been diagnosed as having panic disorder with agoraphobia, adjustment disorder with depression, major depressive disorder and anxiety disorder.  The VA examiner's opinion of April 2015 is unclear as to whether the panic disorder is related to service.  Moreover, it is unclear whether the other diagnoses have progressed or were made in error.  Accordingly, clarification is required. 

Regarding entitlement to a TDIU, the Board remanded such issue in April 2010 for the issuance of an SOC.  Accordingly, such SOC was issued in May 2011.  However, given the above grant of service connection for PTSD and evidence indicating that such disability has affected the Veteran's employability (see August 2009 Veteran statement), the Board finds that it necessary to remand the claim as intertwined for consideration of the impact of the psychiatric disorder and as intertwined with the other remanded claims.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Relevant, ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a conditions concerning the low back, right shoulder, mental health, and bilateral lower extremities, including the MRI of the back completed in 2008, at King's Daughters Clinic in Temple, Texas; and the Veteran's chiropractor records.  If authorization forms are completed, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Obtain any outstanding VA treatment records.

3.  Obtain the Veteran's VA vocational rehabilitation records.
 
4.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present low back condition.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any low back condition that the Veteran currently has.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's STRs from April 1, 2001, showing treatment for back pain.  The examiner's attention is directed to the Veteran's private treatment records dated September 3, 2008, showing an assessment of acute lower back pain with intermittent bilateral radicular symptoms.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was either (a) caused by, or (b) aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected right shoulder disability.

5.  Schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected right shoulder disability, preferably with a different examiner than the one who performed the February 2015 examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  The Veteran is informed that her cooperation during the examination is essential.  All tests deemed necessary should be conducted and the results reported.

The examiner should also provide information concerning the functional impairment that results from the disability that may affect the ability to function and perform tasks in a work setting.

6.  After additional treatment records have been obtained, return the April 2015 VA psychiatric examination to the examiner for clarification.  Regarding the acquired psychiatric disorder issue, other than PTSD, it is noted that the Veteran has been diagnosed as having panic disorder with agoraphobia, adjustment disorder with depression, major depressive disorder and anxiety disorder.  See VA treatment records dated in April 2009, May 2009 and July 2009.  The VA examiner's opinion of April 2015 is unclear as to whether the panic disorder is related to service.  Moreover, it is unclear whether the other diagnoses have progressed or were made in error.  Accordingly, clarification is required. 

The examiner is asked to reconcile the diagnoses to the extent possible and to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any acquired psychiatric disorder (other than PTSD), including panic disorder with agoraphobia, is related to military service.  If the examiner is unavailable, the electronic claims folder should be referred to another examiner.  If conduct of an examination is deemed necessary by the examiner, one should be scheduled.  A complete explanation for the opinion should be provided.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


